Citation Nr: 1418848	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  11-25 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1996 to October 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at a videoconference hearing before the Board in June 2012.  A transcript of the hearing is associated with the claims file.

Documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record.  The Veterans Benefits Management System does not include any relevant documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The evidence of record indicates there are outstanding treatment records which may be pertinent to the claim on appeal.  At his June 2012 videoconference hearing, the Veteran testified he sought treatment regarding his back pain on at least two occasions prior to his large disk herniation in April 2009, had previously been seen by his family doctor for his back pain, and that he has had continual back pain since service.  The Veteran further testified that he was being treated by a pain management physician for his back pain, and that his back specialist, Dr. J.J., had stated in correspondence to the pain management physician that the Veteran's back issue was not caused by a traumatic injury.  

The only treatment records associated with the claims file are those from Dr. J.J., dated April 2009 to May 2010.  On remand, the AOJ should make appropriate efforts to obtain all outstanding treatment records regarding the Veteran's back disability and/or back pain.

Upon VA examination in January 2011, the VA examiner noted the Veteran's report that he had an MRI of his back performed the previous Monday, but the examiner stated the results of that MRI were unavailable for his review.  The examiner opined that it was "less likely than yes" that the Veteran's acute disk herniation in 2009 was related to the back pain the Veteran experienced in service, because the Veteran's complaints of low back pain in service were discrete episodes, and it was "extremely clear" that the Veteran's large herniation in April 2009 was a new finding more likely than not caused by the Veteran's rowing machine exercises.  The Veteran testified at his June 2012 videoconference hearing that he felt the VA examiner misunderstood his report regarding his large disk herniation in April 2009 because it did not occur as the Veteran was actually doing rowing exercises, but as he was reaching for the equipment.  

Further, the Veteran's private treatment records show that the pre-surgery MRI in April 2009 showed multilevel herniations, with the very large herniation at L3-L4 level, with smaller herniations at L4-L5 and L5-S1.  Dr. J.J. diagnosed herniated nucleus pulposus L3, L4, as well as a severe bilateral neurological deficit.  After the Veteran's surgery, in May 2010, an MRI showed multilevel spondylosis, and probable root compression at L4-L5, L5-S1, with a lesser likelihood at L3-L4.  Dr. J.J. assessed an annular tear at the L4-L5 level, mild central protrusion, no gross recurrent herniation, and a slight right protrusion with annular tear at L5-S1.  The January 2011 VA examiner did not discuss or opine as to the etiology of any of the diagnoses or findings related to the Veteran's back other than the large disk herniation at L3-L4, for which the Veteran underwent surgery in April 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, on remand the Veteran should be afforded a new VA examination to address the nature and etiology of any current back disability.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all private treatment related to his back.  The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claim, to include any updated treatment records and imaging reports from Dr. J.J.  The Veteran's assistance should be requested as needed.  Any outstanding VA treatment records should also be obtained.  All obtained records should be associated with the claims file.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. After the above development has been completed, and after any records obtained have been associated with the claims file, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's back disability.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) The examiner should identify with specificity any back disability that is currently manifested, or that has been manifested at any time since May 2009.

b) For each back disability that is currently shown or that has been manifested at any time since May 2009, the examiner should opine as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current back disability was either incurred in, or is otherwise related to, the Veteran's military service.

For purposes of the opinion being sought, the examiner should specifically address all clinical findings and diagnoses contained in the Veteran's private treatment records, to include the MRI findings and diagnoses by Dr. J.J. in April 2009 and May 2010.  Further, the examiner should specifically address the Veteran's June 2012 hearing testimony that his large L3-L4 disk herniation in April 2009 occurred as he was reaching for a piece of gym equipment, not while performing a rowing exercise.  

The examiner should also specifically address the Veteran's testimony that he often would treat his back pain with over-the-counter medications, both while in service and after service, instead of seeking professional treatment.  See June 2012 videoconference hearing testimony.

The examiner should also specifically address the notations in the Veteran's service treatment records regarding his complaints of low back pain and findings regarding his back, to include the: March 1996 examination report; June 1996 treatment note; July 1996 treatment note; September 1998 emergency care treatment note; June 2000 treatment notes; January 2001 report of medical history; January 2001 chronological record of medical care and examination; December 2002 report of medical history; October 2003 wellness clinic individual assessment; October 2003 self-reporting tool (PHA); and the Adult Preventive and Chronic Care Flowsheet (listing low back pain as a chronic illness).

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. The AOJ should conduct any other development deemed appropriate, and ensure that the VA examiner's report complies with the Board's remand instructions.

4. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



